Exhibit Wynn Resorts, Limited Posts Record Revenue and EBITDA for the Second Quarter of LAS VEGAS, July 24, 2008 (BUSINESS WIRE) Wynn Resorts, Limited (Nasdaq: WYNN) today reported financial results for the quarter ended June 30, Net revenues for the second quarter of 2008 were $825.2 million, compared to $687.5 million in the second quarter of 2007. The revenue increase was driven primarily by a 50.3% increase in revenues at Wynn Macau. Consolidated adjusted property EBITDA (1) increased 14.0% to $237.0 million for the second quarter of 2008, compared to $208.0 million in the second quarter of On a US GAAP (Generally Accepted Accounting Principles) basis, net income for the quarter was $272.0 million, or $2.42 per diluted share, compared to net income of $89.6 million, or $0.82 per diluted share in 2007. The increase resulted from higher earnings from Wynn Macau and a $140.7 million deferred tax benefit recorded during the quarter. Adjusted net income in the second quarter of 2008 was $124.3 million, or $1.11 per diluted share (adjusted EPS)(2) compared to an adjusted net income of $100.8 million, or $0.92 per diluted share in the second quarter of 2007. Wynn Las Vegas Second Quarter Results For the quarter ended June 30, 2008, Wynn Las Vegas generated adjusted property EBITDA of $81.8 million, compared to $115.3 million in the second quarter of 2007, with a 27.7% EBITDA margin on net revenue. The EBITDA decline was partially attributable to lower table hold percentage of 20.4% in the second quarter of 2008, compared to 24.2% in the comparable period in 2007. Net casino revenues in the second quarter of 2008 were $120.7 million, compared to $159.4 million for the second quarter of 2007. Table games drop decreased 12.1% from the comparable period in 2007 to $493.6 million. Slot machine handle of $852.5 million was 12.7% below the comparable period of 2007 and win per unit per day was $232, compared to a win per unit per day of $269 in the second quarter of 2007. Gross non-casino revenues for the quarter were $211.9 million, a 0.3% increase from the second quarter of 2007. Hotel revenues were down 3.1% to $72.1 million during the quarter, versus $74.5 million in the second quarter of 2007. Wynn Las Vegas achieved an Average Daily Rate (ADR) of $302 for the quarter, compared to $311 in the second quarter of 2007. The property’s occupancy was 96.5%, compared to 97.0% during the prior year period, generating revenue per available room (REVPAR) of $292 in the 2008 period (3.0% below the second quarter of Food and beverage revenues increased 2.6% to $84.3 million in the quarter, and retail revenues declined 3.5% to $22.1 million in the quarter. Entertainment revenues were approximately $18.9 million compared to $18.7 million in the second quarter of 2007. Spamalot closed on July 13, 2008 and we have begun the renovation of the theater which will feature Danny Gans in the Encore Theater commencing in February 2009. Encore at Wynn Las Vegas We are constructing Encore on approximately 20 acres on the Las Vegas Strip, immediately adjacent to Wynn Las Vegas.Encore includes a 2,034 all-suite hotel tower, an approximately 72,000 square foot casino, additional convention and meeting space, as well as restaurants, a nightclub, swimming pools, a spa and salon and retail outlets.Encore is expected to open in December 2008. Our project budget is approximately $2.3 billion for Encore and related capital improvements. As of June 30, 2008, we had incurred approximately $1.5 billion of project costs related to the development and construction of Encore and related capital improvements. Wynn Macau Second Quarter Results In the second quarter of 2008, Wynn Macau generated Net Revenues of $529.9 million compared to $352.5 million for the second quarter of 2007. Adjusted property EBITDA increased 67.5% to $155.2 million (with a 29.3% EBITDA margin on net revenue) compared to $92.7 million in the second quarter of 2007. In December 2007, we completed the Wynn Macau expansion, adding approximately 75,000 square feet of gaming space and 20,000 square feet of retail space including 11 new boutiques. The following table games results are segregated into two distinct reporting categories, the VIP segment and the mass market segment. Table games turnover in the VIP segment increased 74.9% to $16.3 billion for the period, compared to $9.3 billion for the second quarter of 2007. VIP table games win as a percentage of turnover (calculated before discounts and commissions) was 2.96%, at the top end of the expected range of 2.7% to 3.0% and lower than the 3.25% in the comparable period of 2007. Table games drop in the mass market category was approximately $626.9 million during the period, a 24.7% increase from $502.7 million in the second quarter of 2007.
